Citation Nr: 0932799	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-19 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to February 
1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a 10 percent 
disability rating for bilateral hearing loss.  In a February 
2007 rating action, the RO increased the rating to 30 
percent.  A Veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issue therefore 
remains in appellate status.  

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in October 2008.  A transcript 
of the hearing is associated with the Veteran's claim folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking a disability rating in 
excess of 30 percent for service-connected bilateral hearing 
loss, which he contends makes him unable to maintain any 
employment.  He is in receipt of Social Security Disability 
Insurance (SSDI) and has provided a disability determination 
record from the Social Security Administration (SSA) which 
indicates that his bilateral hearing loss was a contributing 
factor in that determination.  During his October 2008 Board 
hearing, the Veteran stated that he was examined by SSA on 
two occasions in connection with his SSDI claim.  These 
examinations are not currently associated with the VA claims 
file.  The records are pertinent to the issue on appeal as 
they may relate to the severity of the Veteran's hearing 
loss.  On remand, those records should be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992). 

The Veteran was afforded a VA audiological evaluation in 
January 2007.  Pure tone threshold values and speech 
recognition scores were obtained for each ear.  However, the 
examiner failed to discuss in sufficient detail the effects 
of the Veteran's hearing loss on his occupational functioning 
and daily activities.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007).  The Veteran specifically alleges that 
his hearing loss prevents him from maintaining employment, 
raising the issue of whether an extraschedular rating can be 
awarded under 38 C.F.R. § 3.321.  Unlike the rating schedule 
for hearing loss, the extraschedular provisions do not rely 
exclusively on objective test results to determine if 
referral is warranted.  VA audiological evaluations should 
address the effect of a hearing loss disability on a 
Veteran's occupational functioning and daily activities in 
order to facilitate these determinations.  Id.  Given that 
such discussion is lacking in the VA audiological evaluation 
of record, the Board finds that another VA examination is 
warranted to clarify the severity of the Veteran's hearing 
loss.  Accordingly, the case is REMANDED for the following 
action:

1.	Contact SSA and request copies of all 
records, including physical 
examinations, used in determining the 
Veteran's entitlement to disability 
benefits.  Any decision rendered by an 
Administrative Law Judge must also be 
obtained and associated with the claims 
folder.  All attempts to obtain these 
records must be documented for 
inclusion in the folder.  If any 
records are located, they should be 
associated with the claims file.  If 
there are no records, this must be 
noted in the folder.

2.	Schedule the Veteran for a VA 
audiological examination.  The testing 
must include a puretone audiometry 
test, showing the puretone thresholds 
in decibels at the frequencies of 1000, 
2000, 3000 and 4000 Hertz, as well as 
the Maryland CNC controlled speech 
discrimination test.  The claims file 
must be made available to the examiner 
for review.  The examination must also 
include a discussion of the effects of 
the Veteran's hearing loss on his 
occupational functioning and daily 
activities.  Add the report of the full 
test results to the Veteran's claims 
file.

3.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

